                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

JIMMY ASHLEY                                                                PETITIONER


v.
                              Case No. 3:18-cv-00224 BSM

NOAH, LLC                                                                   DEFENDANT



                                         ORDER

       Pursuant to the parties’ joint stipulation of dismissal [Doc No. 11] and Federal Rule

of Civil Procedure 41(a), this case is dismissed with prejudice with each party bearing its

own costs and fees.

       IT IS SO ORDERED this 3rd day of October 2019.




                                                   UNITED STATES DISTRICT JUDGE
